This matter having been duly presented on the motion for reinstatement to practice law of Stephen N. Severud of Parsippany, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since November 16, 2018, by Orders of this Court filed October 18, 2018 and amended on January 14, 2019, and the Office of Attorney Ethics having interposed no objection to the relief sought, and good cause appearing;
**36It is ORDERED that Stephen N. Severud be restored to the practice of law, effective immediately; and it is further
ORDERED that the restraints on respondent's attorney accounts ordered by the Court are hereby vacated and all funds, if any, transferred to the Superior Court Trust Fund pursuant to the Order filed January 14, 2019, shall be released to Stephen N. Severud.